DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 10-06-2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-10-2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 is objected to because of the following informalities:  a claim should only have one period at the end. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 26-29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-8, 11-12, 14-16, and 18 of U.S. Patent No. 10,010,126 (herein after Shaffer). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as a helmet comprising an outer and inner liner, wherein the inner is slidably couple the inner surface of the outer liner, at least one return spring making of elastomer material. However, Shaffer does not explicitly teach the liners making of energy material and the liners must be made of material, and any material must absorb some force; therefore, it manages some kind of energy.
Claim 21 is rejected over claims 1, 3, and 11-12 of Shaffer.
Claim 23 is rejected over claim 2 of Shaffer.
Claim 26 is rejected over claims 5 and 14 of Shaffer.
Claim 27 is rejected over claim 6 of Shaffer.
Claim 28 is rejected over claims 7 and 15 of Shaffer.
Claim 29 is rejected over claims 8 and 16 of Shaffer.
Claim 31 is rejected over claims 10 and 18 of Shaffer.

Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,834,988 (herein after Shaffer). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as a helmet comprising an outer and inner liner, wherein the inner is slidably couple the inner surface of the outer liner, at least one return spring making of elastomer material.

Claim 22 is rejected over claims 10 and 19 of Shaffer.
Claim 23 is rejected over claim 2 of Shaffer.
Claim 24 is rejected over claim 11 of Shaffer.
Claim 25 is rejected over claims 3 and 15 of Shaffer.
Claim 26 is rejected over claims 4 and 16 of Shaffer.
Claim 27 is rejected over claim 5 of Shaffer.
Claim 28 is rejected over claims 6 and 17 of Shaffer.
Claim 29 is rejected over claims 7 and 18 of Shaffer.
Claim 30 is rejected over claim 8 of Shaffer.
Claim 31 is rejected over claims 9 and 20 of Shaffer.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732